UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5096



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES MILLARD REYNOLDS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (CR-03-116; CR-04-35)


Submitted:   June 26, 2006                 Decided:    July 19, 2006


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven D. Goodwin, GOODWIN, SUTTON & DUVAL, PLC, Richmond,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             James Millard Reynolds appeals his jury convictions and

sentence for possession of a firearm by a convicted felon in

violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2000); two counts of

possession of a firearm in furtherance of a drug trafficking crime

in violation of 18 U.S.C. § 924(c) (2000); distribution of less

than   fifty   grams   of    a   mixture     containing    methamphetamine       in

violation of 21 U.S.C. § 841(b)(1)(C) (2000); and failure to appear

in violation of 18 U.S.C. § 3146(a)(1) (2000).              Reynolds contends

the evidence was insufficient for the jury to find him guilty of

methamphetamine     distribution       and    possession    of    a    firearm    in

furtherance of a drug trafficking crime.            We affirm.

             We must sustain a jury’s verdict if there is substantial

evidence, taking the view most favorable to the Government, to

support it.     Glasser v. United States, 315 U.S. 60, 80 (1942).

Substantial evidence is that which a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion of

guilty beyond a reasonable doubt. United States v. Burgos, 94 F.3d

849,   862   (4th   Cir.    1996)   (en    banc).   We     do    not   review    the

credibility of witnesses or decide between differing reasonable

interpretations of the evidence. United States v. Wilson, 118 F.3d

228, 234 (4th Cir. 1997).           Reversal for insufficient evidence is

reserved for the rare case in which the prosecution’s failure is




                                      - 2 -
clear.   United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.

1997).

           Reynolds contends the evidence was insufficient to prove

he distributed methamphetamine because the Government presented

testimony from two convicted felons that they purchased the drug

from him without any other corroborating evidence.   Uncorroborated

testimony from an accomplice or a single witness may be sufficient

to sustain a guilty verdict.   See United States v. Baker, 985 F.2d

1248, 1255 (4th Cir. 1993).    The Government presented testimony

from two of Reynolds’s buyers that he distributed methamphetamine

to them.     The jury was instructed that it could consider a

witness’s felony conviction in determining his credibility, and we

do not review the jury’s credibility determinations on appeal.

Therefore, this claim is meritless.

           Reynolds also contends the evidence was insufficient to

prove he possessed a firearm in furtherance of a drug trafficking

crime.   To establish a violation of 18 U.S.C. § 924(c) (2000), the

Government must present evidence indicating that possession of a

firearm furthered, advanced, or helped forward a drug trafficking

crime.   United States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002).

Whether the firearm served such a purpose is ultimately a factual

question, and the factfinder is free to consider the numerous ways

in which a firearm might further or advance drug trafficking.   Id.




                               - 3 -
            We conclude the evidence was sufficient for a rational

jury to find Reynolds guilty of possessing a firearm in furtherance

of a drug trafficking crime.      The Government presented evidence

that Reynolds, a convicted felon prohibited from possessing a

firearm, carried one or more handguns with him either on his person

or in his vehicle during drug transactions, and Reynolds said he

would use his gun if someone tried to take his drugs or did not pay

him.   Moreover, the Government presented evidence that Reynolds

actually fired a gun he possessed to settle a dispute regarding a

drug debt.

            Accordingly,   we   affirm   Reynolds’s   convictions   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                 - 4 -